UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7596



JAMES WILLIAM BERRY, SR.,

                                               Plaintiff - Appellant,

          versus


TOBY F. SHY, Sheriff; JAMES H. BOOTEN,
Commissioner; RICK WELLMAN, Commissioner;
CHARLES SAMMONS, Commissioner; TIM JARRELL,
Correctional Officer,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CA-00-604-3)


Submitted: January 29, 2004                 Decided:   February 6, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James William Berry, Sr., Appellant Pro Se. Tanya Annette Hunt,
MACCORKLE, LAVENDER, CASEY & SWEENEY, PLLC, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James William Berry, Sr., appeals from the district

court’s order denying relief in his action in which he asserted

claims under 42 U.S.C. § 1983 (2000), and the Americans with

Disabilities Act.*    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Berry v. Shy, No. CA-00-604-3 (S.D.W. Va.

Sept. 30, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      In light of the disposition of the federal claims, the
district court dismissed Berry’s claim under the West Virginia
Freedom of Information Act, without prejudice to his rights to file
such claim in state court.

                               - 2 -